DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 1, 4-5, 9-10, 12, 16, 19-20, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata US Patent Pub. No.: 2020/0301995 A1, hereinafter, ‘Shibata’ in view of Brothers et al. US Patent Pub. No.: 2016/0358070, hereinafter, ‘Brothers’.  
	Consider Claims 1 and 16, Shibata teaches a method, comprising: receiving input data by a trained neural network including a plurality of layers of nodes including a current layer and a previous layer (e.g., this is met by the description of a DNN or a CNN described in 0003-0012); generating a layer output of the previous layer based at least on the input data(e.g., this is met by the description of a DNN or a CNN described in 0003-0012); applying, to the layer output of the previous layer, a set of weights that represent connections between nodes of the current layer and nodes of the previous layer(e.g., this is met by the description of a DNN or a CNN described in 0003-0012 – also see weights in at least figure 3); and generating intermediate outputs for the current layer by applying the set of weights for the current layer to a layer output of the previous layer, wherein a sparsity of the set of weights is equal to or above a first threshold(note: the sparse element can equal 0 – see also sparsity weights in figure 3 (e.g., this is met by the sparsity description in at least 0054-0063 and 0108-0109 – the weights are applied to sparse location elements in part based on the sparsity ratio, hence sparse weights- see also brief descriptions of at least figures 2 and 3 – the weight selection part determines whether the sparsity level is larger than a predetermined threshold.  ); and generating a layer output for nodes of the current layer by processing the intermediate outputs, the layer output for the current layer generated by selecting intermediate outputs for a subset of nodes of the current layer (see outputs note with respect to figure 2, and 4-10 which reflects the output based on sparsity applications noted above).
 	However, Shibata does not specifically teach selecting a subset of nodes for the current layer based on one or more criteria; and generating a layer output for nodes of the current layer by retaining values of the selected subset of the layer output of the current layer and zeroing unselected nodes of the layer output of the current layer so that the layer output of the current layer has a sparsity equal to or above a second threshold.
 	In analogous art, Brothers teach selecting a subset of nodes for the current layer based on one or more criteria (e.g., based on the weight threshold – in figure 4, the weight threshold is set to 0.1 – see context of 0064); and generating a layer output for nodes of the current layer by retaining values of the selected subset of the layer output of the current layer and zeroing unselected nodes of the layer output of the current layer so that the layer output of the current layer has a sparsity equal to or above a second threshold (e.g., see at least 0064- if the weight threshold does not exceed 0.1 the weight is set to zero, as illustrated in figure 4, the remaining weight values are retained, 0043 – “ specifying a threshold for modifying weights…” based on the threshold, see also 0072, and 0076).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include selecting a subset of nodes for the current layer based on one or more criteria; and generating a layer output for nodes of the current layer by retaining values of the selected subset of the layer output of the current layer and zeroing unselected nodes of the layer output of the current layer so that the layer output of the current layer has a sparsity equal to or above a second threshold to increase computational efficiency.
 	
 	Consider claims 4 and 19, Shibata teaches wherein the selected subset of nodes are nodes having intermediate outputs above a threshold value or within a threshold proportion of nodes in the current layer(i.e., this is met in part by determining the sparsity ratio and determining the weights needed for the sparse elements.  the sparsity level, the sparsity ratio and the number of sparsity elements includes varying thresholds as noted in at least 0054-0063 and 0118-0119 ).
 	Consider claims 5 and 20, Shibata teaches wherein another layer in the plurality of layers is associated with another set of weights that have a same number of non-zero weights as the set of weights for the current layer(i.e., this is can be achieved based on the application of weights to non-sparse data versus sparse data depending on the number of elements – see description of figure 2 and 3).
 	Consider Claims 9 and 24,  Shibata teaches a  method, comprising: receiving a plurality of training input data and corresponding training inference data for the training input data for training a neural network including a plurality of layers of nodes including a current layer and a previous layer(e.g., this is met by the description of a DNN or a CNN described in 0003-0012) ; selecting a set of weights for the current layer such that a sparsity of the set of weights is equal to or above a first threshold, the set of weights representing a subset of possible connections between nodes of the current layer and nodes of the previous layer(e.g., this is met by the description of a DNN or a CNN described in 0003-0012 – also see weights in at least figure 3); for an iteration in one or more training iterations: generating estimated inference data by propagating the plurality of training input data through the plurality of layers of the neural network to generate at least an estimated layer output for nodes of the current layer (i.e., this is met by considering what occurs during a forward pass in the noted DNN/CNN described in at least 0003-0012); and backpropagating error terms obtained from a loss function to update the set of weights for the current layer, wherein the loss function indicates a difference between the estimated inference data and the training inference data(i.e., this is met by considering what occurs during a backward pass, also well known as backpropagation to get the gradient of loss,  in the noted DNN/CNN described in at least 0003-0012).
  	Consider Claims 12 and 27, Shibata teaches wherein generating the estimated inference data comprises: generating estimated intermediate outputs for the current layer by applying the set of weights for the current layer to an estimated layer output of the previous layer(e.g., this is met by the description of a DNN or a CNN described in 0003-0012); and generating the estimated layer output for the current layer by processing the estimated intermediate outputs, the estimated layer output generated by selecting the estimated intermediate outputs for a subset of nodes in the current layer(e.g., this is met by the description of a DNN or a CNN described in 0003-0012).
Claim(s) 10  and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata US Patent Pub. No.: 2020/0301995 A1, hereinafter, ‘Shibata’ in view of Brothers et al. US Patent Pub. No.: 2016/0358070, hereinafter, ‘Brothers’ and further in view of Zhu et al. US Patent No.: 2021/0065005, hereinafter, ’Zhu’.
 	 Consider Claims 10 and 25, Shibata teaches the claimed invention except wherein the set of weights for the layer are selected by zeroing weights that represent a remaining subset of potential connections between the nodes of the current layer and the nodes of the previous layer that are not included in the set of potential connections for the selected set of weights.
 	In analogous art, Zhu teaches sparsifying and zeroing elements of a subset (e.g., see at least 0030, 0059- 0061).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try  wherein the set of weights for the layer are selected by zeroing weights that represent a remaining subset of potential connections between the nodes of the current layer and the nodes of the previous layer that are not included in the set of potential connections for the selected set of weights for the purpose of improving computational efficiency.
Claim(s) 6-8 and 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata US Patent Pub. No.: 2020/0301995 A1, hereinafter, ‘Shibata’ in view of Modha US Patent Pub. No.: 2019/0332925, hereinafter, ‘Modha’.
 	Consider Claims 6 and 21, Shibata teaches the claimed invention except wherein the neural network is a convolutional neural network (CNN) architecture and wherein the intermediate outputs of the current layer are arranged as an intermediate tensor having a first width, a first height, and a first channel depth, and wherein the layer output of the current layer are arranged as a sparse tensor.
 	In analogous art, Modha teaches wherein the neural network is a convolutional neural network (CNN) architecture and wherein the intermediate outputs of the current layer are arranged as an intermediate tensor having a first width, a first height, and a first channel depth, and wherein the layer output of the current layer are arranged as a sparse tensor (e.g., see context of tensors noted in at least 0002-0003 , CNN noted in at least 0011, and sparse tensor – 0047 – 0048, dimensionality in at least 0032 and 0038).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the neural network is a convolutional neural network (CNN) architecture and wherein the intermediate outputs of the current layer are arranged as an intermediate tensor having a first width, a first height, and a first channel depth, and wherein the layer output of the current layer are arranged as a sparse tensor for the purpose of improving computational efficiency.
 	 Consider Claims 7 and 22, Shibata teaches the claimed invention except wherein the selected subset of nodes are nodes with intermediate outputs above a threshold value or within a threshold proportion of a volume of nodes within the intermediate tensor, the volume of nodes having a second width smaller than the first width, a second height smaller than the first height, and a second channel depth smaller than the first channel depth.
 	In analogous art, Modha teaches wherein the selected subset of nodes are nodes with intermediate outputs above a threshold value or within a threshold proportion of a volume of nodes within the intermediate tensor, the volume of nodes having a second width smaller than the first width, a second height smaller than the first height, and a second channel depth smaller than the first channel depth (i.e., arranged as tensors) (e.g., see context of tensors noted in at least 0002-0003 , CNN noted in at least 0011, and sparse tensor – 0047 – 0048, dimensionality in at least 0032 and 0038)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include teaches wherein the selected subset of nodes are nodes with intermediate outputs above a threshold value or within a threshold proportion of a volume of nodes within the intermediate tensor, the volume of nodes having a second width smaller than the first width, a second height smaller than the first height, and a second channel depth smaller than the first channel depth for the purpose of improving computational efficiency.
 	Consider Claims 8 and 23, Shibata teaches the claimed invention except wherein the selected subset of nodes are nodes with intermediate outputs above a threshold value or within a threshold proportion of a subgroup of nodes at a particular channel depth position of the intermediate tensor.
 	In analogous art, Modha teaches wherein the selected subset of nodes are nodes with intermediate outputs above a threshold value or within a threshold proportion of a subgroup of nodes at a particular channel depth position of the intermediate tensor (i.e., this limitation is met when arranged as tensors and portioning the weight tensors accordingly) (e.g., see context of tensors noted in at least 0002-0003 , CNN noted in at least 0011, and sparse tensor – 0047 – 0048, dimensionality in at least 0032 and 0038)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include teaches wherein the selected subset of nodes are nodes with intermediate outputs above a threshold value or within a threshold proportion of a subgroup of nodes at a particular channel depth position of the intermediate tensor for the purpose of improving computational efficiency.
Allowable Subject Matter
Claims 13-15 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record (RAMAMURTHY US Patent Pub. No.: 2016/0012314 A1) teaches a dictionary may be generated sequentially such that the current dictionary prioritizes the poorly represented samples in the previous iteration (referred to herein as “boosting”). In some embodiments, boosted approaches can learn one dictionary per round such that the dictionary learned in a particular round is optimized for the training examples having high reconstruction error in the previous round. The approximations obtained from the individual sparse models may be suitably aggregated in order to obtain a final reconstruction of the recovered image. However, The prior art noted does not teach for each node in the current layer, determining a boosting term for the node that indicates how frequently the node has been selected during previous training iterations, wherein the boosting term increases as the duty cycle for the node decreases, and decreases as the duty cycle for the node increases and determining the boosting term for the node as a combination of a duty cycle that indicates how frequently the node has been selected during the previous training iterations, and whether the estimated intermediate output for the node is above a threshold value or within a threshold proportion of the nodes in the current layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646